GRAVES, J.
In an action bottomed upon negligence, the plaintiff, through his next friend, recovered a judgment against the defendants for $22,500, from which this appeal was taken. At the date of the accident George Dalton was a rather bright boy past the age-of twelve years.
In the switch yards in the northern part of Hannibal, Missouri, is a track running near the bluff, which track is the west track of those yards. To the west of this track is a public road, and across this road, close in to the bluff, is a store and some residences. These switch yards are a quarter of a mile or more in length, and lie between the public road above mentioned and the Mississippi River. Plaintiff and another boy were upon a car then standing upon this west switch-yard track (near the north end thereof) and was knocked therefrom by the force of a coupling or running together of other cars with the bunch of cars where plaintiff was located. In his fall he was thrown under the wheel of the car and both arms cut off. Ir an attempt to obviate the question of the plaintih being a trespasser (pure and simple), the petition alleges at great length sundry alleged usages, as follows: that said switch yards were unenclosed; that the inhabitants along this public road obtained their water from a spring near tfye river and from the river; that in the yards for some years there had been a sand-digger, which was attractive to children when it was in operation; that for a number of years there had been a constant and continuous use of these yards by the citizens, including children; that there was (oppo*671site these dwellings and store) a swimming pool in the river, which was much used hy boys at the season of this accident, and these boys daily crossed these yards; that for years there had been a continuous use of these yards by the public going from north to south through them; that for years these yards had been continuously used by children as' a playground; that for years children and especially boys were continuously in, around and upon the cars standing in this switch yard; that defendants had knowledge of all these conditions.
The petition then charges the following as negligence upon the part of the defendants: (1) that plaintiff could have been seen in his perilous position by the train crew which coupled up the cars in time to have warned him and saved him; (2) failure to keep a lookout or guard in the switch-yards to warn plaintiff and others of the movement of ears; (3) failure to fence the yards, so as to exclude persons therefrom, especially children; (4) failure to sound bell or whistle or otherwise warn persons in such yards, that cars were to be moved; (5) the coupling of the cars together with unnecessary force; and (6) failure of defendant’s servants to use ordinary care to see plaintiff’s perilous position.
After unsucessful motions to strike out large portions of the petition the defendant answered: (1) general denial; (2) contributory negligence upon the part of George Dalton; (3) contributory negligence upon the part of the father and mother of George Dalton; (4) that George Dalton was a trespasser, and defendants had no reason to believe that he would be upon a car located upon private property,, and (5) that George Dalton was at the time of his injury on the car in violation of a city ordinance of the City of Hannibal, which ordinance is duly pleaded.
Reply was in the nature of a general denial.
For the plaintiff the principal instructions read:
“3. And the court further instructs the jury that if they find from the evidence that at the time the plaintiff received his injuries and for a number of *672years prior thereto the switch yards and railroad tracks where the plaintiff received his injuries had been daily used by large numbers of persons as a passway in going from one point to another in that vicinity and that numbers of people daily walked over, upon, across and along said tracks and at all hours of the day, and that at said time and for a number of years prior thereto, women and children were accustomed daily to travel on said tracks, gathering coal which had fallen from the cars on to said tracks, and if the jury further find from the evidence that at the time the plaintiff received his injuries and for a number of years prior thereto, children and young boys had been and" were in the habit of congregating in said switch yards and -tracks and using the same as a play ground, daily playing in said switch yard upon and along said railroad tracks and on and around the cars standing on said tracks, and you further find from the evidence that the agents, servants and employees of the defendants who did the switching and handling of cars in said switch yard or tracks knew that people were so in the habit of daily using said switch yard and tracks as a pass-way and knew that children and young hoys were so • in the habit of daily using switch yard and tracks as 1 a play ground, and were accustomed daily to play in and about said switch yard and on, around and about the cars standing on said tracks, then it was the duty of the defendants, their agents, servants and employees, when engaged in switching or moving cars on said sidetrack, to exercise ordinary care to ascertain whether anybody was upon said tracks or cars and to exercise care to notify any persons on or about said tracks or on or around the cars standing on said side-track or in any place of danger,, of the proposed movement of cars on said sidetrack, to enable them to get.to a place of safety.
“And if the jury further find from the evidence that at the time the plaintiff received his injury, the plaintiff, George Dalton, was a boy about twelve years of age and was sitting on an empty car which *673was standing on said sidetrack, and that the agents, servants and employees, while plaintiff was so sitting on said stationary car, without any warning or notice to the plaintiff, caused other cars to be switched on to said sidetrack «and propelled with such violence and force against the cars already standing on said sidetrack as to knock the plaintiff off of said car and cause said cars to run over plaintiff’s arms and produce the injuries complained of, and if you further find from the evidence that the agents, servants and employees who switched said additional cars to said sidetrack, at the time the plaintiff received his injuries, saw the plaintiff sitting on said car standing on said sidetrack, or by the exercise of ordinary care could have seen him in time to have warned the plaintiff of his danger and thus have avoided injuring him, but neglected to warn the plaintiff, then the jury should find in favor of the plaintiff and assess his damages at such sum as the jury may believe from the evidence will compensate plaintiff for the injuries sustained, • not exceeding the sum of fifty thousand dollars, notwithstanding the jury may further find that the plaintiff was a trespasser and was g’uilty of negligence in being on said car at the time, and notwithstanding the jury may also further find that the plaintiff, George Dalton, was on said car at the time of his injuries in violation of the provisions of the ordinance of the City of Hannibal produced in evidence.
“4. And the court further instructs the jury that if they find from the evidence that the defendants knew at the time the plaintiff was injured that children and young boys were accustomed daily to play on said sidetracks and on and around the cars standing on said sidetracks, as set forth in a preceding instruction, then it was the duty of the defendants before switching the cars on said sidetrack to take reasonable care to see that said track was clear and to notify or warn any such child or boy as might be upon said sidetrack or cars standing thereon, in time to enable them to es*674cape the dangers resulting from the switching of ears on said track.”
We have given at length the grounds of alleged negligence as well as the two main instructions for plaintiff, to the end that plaintiff’s theory of the case may fully appear. Questions raised and the evidence bearing thereon will be noted in the opinion.
respasser. I. An important question in this case is the status of the plaintiff at the time of his injury. He was at the time in the private switch yards of defendants, and this fact, standing alone, would make him a trespasser, pure and simple. But this fact does stand alone. There is proof of the continuous use of the switch yards by boys, and also the fact that boys played in, upon and around the standing cars in the switch yard. There is also, in evidence an ordinance of the City of Hannibal, which reads: “Any boy under the age of eighteen years, who shall in this city, without having lawful authority to do so, mount or climb upon, enter or hang to, any freight, gravel, baggage, hand or passenger ear, or locomotive engine, when the same is in motion, or is attached to or forming a part of any train of cars, or to any locomotive engine, whether the same is in motion or standing upon any railroad track, shall be deemed guilty of a misdemeanor. ’ ’
By the defendants this ordinance is urged on the evident theory that a law-breaker cannot occupy the status of a licensee, and would not be entitled to the protection of a licensee. We need not discuss this theory, because the facts shown do not bring the plaintiff within the terms of the ordinance. The plaintiff was sitting upon a car, which constituted one of a string of several cars, but this string of cars was not attached to an engine, or otherwise “forming a part of any ■train of cars.” When this ordinance is closely studied, it is apparent, that its purpose is to punish boys who mount or climb upon moving cars, or cars in a train, which, although standing still, would be' moved as *675trains are usually moved. A few cars coupled together, but standing off to themselves, on a sidetrack, are not cars “attached to or forming a part of any train of ears,” within the meaning of this ordinance. The first part of the ordinance relates to moving cars or engines solely, and- the latter part, in our judgment, has reference to a car in a made-up train (with engine attached) which was liable to be put in motion any time. This is the most that we can make out of this ordinance. In this view of the ordinance plaintiff was not violating it- at the time of his injury. He was not a lawbreaker so far as the ordinance is concerned.
We are also cited to Section 4874, Revised Statutes 1909, the material portion of which reads: “If any person, minor or adult, shall climb upon, hold to or in any manner attach himself to any locomotive engine or ear, while the same shall be in motion, or running into or through any city or town in this State, he shall be deemed guilty of a misdeameanor. ”
This statute has no application. It applies to moving cars, and this car was not a moving car when boarded by the plaintiff. So that neither the ordinance, nor the statute in any way effect the status of the plaintiff, and we are relegated to the facts to fix such status. The case does not fall within the rule announced by Sherwood, J., in Barney v. Railroad Co., 126 Mo. 372. In that ease the boy hung on to a moving car in a train of cars and was injured. In so doing he violated both the statute, supra, and a city ordinance of the City of St. Joseph. Under these facts Judge Sherwood said:
“But plaintiff, in the particular act which resulted in the accident, was a trespasser, made so by the statute as well as by the ordinance of St. Joseph, Section 3927, Revised Statutes 1889, makes it a misdemeanor for £any person, minor or adult, to climb upon, hold to or in any manner attach himself to any locomotive engine or car, while the same is in motion, or running into or through any city or town in this State.’ The ordinance is of similar import.
*676“Plaintiff being a trespasser, a violator of law, could have no ground of recovery based on Ms own dereliction. But it is claimed for plaintiff that these regulations of the law do not apply to ‘babies.’ While the law may not apply in a criminal proceeding to a child of very tender years, yet, still for the purpose of a civil action, the consequences of the unlawful act must be the same in the case of an infant even of very tender years, as in the case of an adult. In a word, the act of the infant in consequence of his tender years is, though non-criminal,-jet is wrongful in the sense of being an invasion of the rights of another, just as much so as though done by an adult. And a landowner is under no duty to a mere trespasser to keep his premises safe; and the fact that the trespasser is an infant does not raise a duty where none otherwise exists. [Frost v. Railroad, 64 N. H. 220, and cases cited.] ”
We have no occasion to discuss this rule in the instant case, because as above indicated neither the statute nor the ordinance was violated in this case. If it be contended that a trespasser can never have a right of action, and that the rule, supra, so holds, then we would have to differ. The facts of that case are not the facts of this case, and the opinion in that case must be read in the light of the facts. Even a trespasser, under the humanitarian rule, would have a right of action, if the defendant railway company saw and knew his peril, and then injured him, when by the exercise of ordinary care, the injury could have been avoided. But of this later.
The facts for the plaintiff tend to show a user of these yards by pedestrians (both in crossing the tracks from the public road or bluff to the river, and up and down the tracks from the south to the north) of some years standing. The facts also tend to show a 'user of these switch yards by children as a playground, and in that connection the use of standing cars, and this user was of some years standing. A swimming pool in the river took many boys across the yards, and a sand-*677digger (somewhat attractive to children when in operation) was in this yard (or adjacent thereto) and children watched its operation. Boys, for several years, had continuously played in, around and upon standing cars, in these yards, as the evidence for the plaintiff would tend to prove, The time of such user was of sufficient length for defendants, their agents and servants, to have been fully advised of such use. As to the use of the railroad tracks the case law of this State was reviewed in Ahnefeld v. Railroad, 212 Mo. 280. At page 300 of that volume Fox, J., uses this language: '‘It is immaterial as to how you denominate the persons who use the track, whether it is said they were invited by the railway company or whether it is said they were licensees, or whether it was a habit and custom to use the track, or whether you denominate them as trespassers; the controlling fact is whether there has been such use of the track as a passway or footpath by the public as to afford reasonable grounds to the operatives of the train upon such track to expect or anticipate the presence of persons so near the railroad track as to endanger them. A careful consideration of all the cases to which our attention has been directed and of which counsel so earnestly complained, will demonstrate that in their last analysis the final conclusion is predicated and the rule announced upon the main fact that the operatives of the railway company at certain points along its railway had reasonable grounds, by reason of the continuous use of the track at that point by the public, to expect or anticipate the presence of persons so near the railroad track at such points as to endanger them; hence, followed the just, fair and reasonable rule that under such circumstances it would be the duty of the operatives to keep a lookout for the presence of such persons and to usé ordinary care and caution in avoiding any injury to them.”
The doctrine is, that continuous user for such a time as to enable implied notice to the railroad to be imputed, requires the railroad to be upon the lookout. Snch railroad has no right to expect a clear track, and *678proceed upon the theory of a clear track. Such user requires the railroad to be on the lookout for persons who might be upon the track, and if by the exercise of reasonable care, such persons could have been seen, and the injury averted by the exercise of reasonable care; then, if injury happens, the railroad may be held liable. So too, we think that if children have been playing in, upon and around the standing cars in a switch yard, so continuously and for - such length of time, that the employees of the railroad should have known of this user, then there is imposed»-upon the railroad the duty of keeping a reasonable lookout for such children. The case for plaintiff seems to have been partially submitted on this theory, or better stated, the plaintiff has attempted to place his case to the jury on this theory, but has added another theory.
Granting then, that it was the duty of the defendant to keep a lookout for children upon these standing-ears, how stands the case? Of the several questions herein involved we speak later.
Trespassed™ II. Plaintiff was a bright boy nearly thirteen years of age. He had been told by his father, and the city officers, of the danger. He says in his own testimony that he knew of the danger of being on these cars owing to the switching of them in yar(3s. His counsel do not urge that he was not guilty of contributory negli-, gence, but plant themselves upon the doctrine of the humanitarian rule, to which they say contributory negligence is no defense. That contributory negligence will not bar a recovery in a case falling within the humanitarian rule is now well settled law in this State. So that in this case, although the plaintiff had negligently placed himself in a place of peril, yet if the defendants (1) saw him in such place of peril, and failed thereafter to use reasonable care and caution to prevent his injury, they would be liable, or (2) this being a place where defendants were required to be on the lookout for children around and upon the cars, and where *679children were to he expected, it was the duty of the defendants to use reasonable care to see whether or not children were there, and to prevent injury to them.
The real question is whether or not the two instructions quoted in our statement properly present the case. The two instructions when read together present the case to the jury on two theories, (1) that if the defendants saw, or by the exercise of ordinary care could have seen, the plaintiff, in time to have warned him, or otherwise to have averted the injury, and did not do it. then the defendants were liable, and (2) that if the user was shown, then it was the duty of the defendants to give notice before switching cars, to the end that children playing around or upon them might get to a place of safety, and a failure to notify was negligence.
In so far as- these instructions go to the humanitarian rule, they are all right, but the question is whether or not they do not go beyond that rule, and ground an action on primary negligence as well. It must be conceded that under the facts shown it was defendant’s duty to be on the lookout for children, and if by the exercise of ordinary care it could have seen the plaintiff in a position of peril in time to have averted the accident by the exercise of ordinary care, or if the defendants, as a fact, did see him, in time to have avoided the accident by the exercise of ordinary care, then they are liable notwithstanding the fact that the plaintiff was negligent in being where he was at the time of the accident. This is the humanitarian rule. This is the rule which excludes from view the contributory negligence of the plaintiff. But do these instructions stop there? We think not. They go further and say that it was the duty of defendants (whether they saw plaintiff or not, and whether by the exercise of ordinary care they could have seen him or not) to give warning, so that plaintiff or others in peril could have gotten to a place of safety. If the defendants owed the plaintiff the duty of giving a warning (whether they saw him or not), the failure was what *680might be termed primary negligence, as distinguished from the negligence chargeable to a defendant under the humanitarian rule. To such negligence contributory negligence may be invoked as a defense. But the question really goes deeper in this case. Is there an obligation to give warning to unseen trespassers? By-this we intend to include trespassers who ought to have been seen by the exercise of ordinary care, if at places where defendant is required to be upon a lookout for persons on their cars. We are cited to no case from this court holding that a railroad company must give notice to trespassers of its intention to move standing cars upon switch tracks. Without a shown user the defendant is not obliged to keep a lookout for trespassers. The user merely imposes the additional duty of a prudent lookout for persons who are likely to be in peril. ' To my mind it does not impose the duty of giving warning to unseen persons, who are trespassers. The rule of humanity has never been extended that far by any ruling of this court. The case of Featherstone v. Railroad, 174 Mo. App. 664, is cited, but it is not in point. In that case the plaintiff proved that the railroad had a custom of sending a brakeman ahead to notify all persons on or about the cars (including children who were playing in the yards) that the cars would be moved, and what is said in that case is in view of this custom. That case is not this case. To bold that warning of the movement of cars must be given to unseen trespassers would be to place trespassers in the category of employees. The humanity rule has never been so applied to our knowledge. This court has been liberal with the rule, and rightfully so, but it is going too far to say that a railroad must give warning before it can move cars in its own switch yard, because perchance there might be a trespasser in or upon such cars. If the cars are frequented by trespassers, and such a user is shown, the duty to be on the lookout for them is imposed, but the rule has never gone further.
*681These instructions for the plaintiff go further than we have gone under the humanitarian doctrine. In so far as they require the defendant to, be on the lookout for trespassers, they' are all right under the facts of this case. Continuous trespassing does not make the person any the less a trespasser, but the long continued trespassing does give knowledge to defendants, and this knowledge imposes the duty to be on the lookout for such trespassers. In other words, if the defendants saw, or by the. exercise of reasonable care could have seen the plaintiff in time to have prevented the injury, then the conceded negligence of the plaintiff would not preclude a recovery. But the instructions do not stop there. They go further as above indicated. For this error the judgment will have to be reversed and the cause remanded.
It might not be out of the way to suggest that the petition is unnecessarily long and verbose, and in a way lacking in pointed statements of the real grounds of plaintiff’s action. Under the facts plaintiff’s contributory negligence would bar him but for the humanitarian rule, and his petition should ground his cause on that rule.
Other questions urged may not reappear upon the rehearing of the case. Let the judgment be reversed and the cause remanded.
PER CURIAM: — The foregoing opinion of Gkavks, J., in Division One is adopted by Court in Banc. Bond, C. J., concurs in paragraph one and the result, but dissents to paragraph 2;
Blair and Williams, JJ., concur in result; Walker and Woodson, JJ., dissent; Baris, J., dissents in a separate opinion.